Amendment No. 1
to
Manufacturing and Supply Agreement




This Amendment No. 1 to Manufacturing and Supply Agreement (this “Amendment”) is
entered into effective as of July 1, 2012 and amends that Manufacturing and
Supply Agreement (the “Agreement”), dated March 10, 2010, by and between
Sourcefire, Inc. and Premio, Inc. All capitalized terms used herein and not
defined herein shall have the meanings given to them in the Agreement.


WHEREAS, Sourcefire desires to allow its subsidiary Sourcefire International
GmbH, a company organized under the laws of Switzerland (“Sourcefire
International”), to place Orders under the Agreement; and


WHEREAS, Sourcefire and Premio desire to amend the Agreement to allow Sourcefire
International to place Orders under the Agreement and to modify such other terms
as are set forth in this Amendment.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto intending to be legally
bound, hereby agree as follows:




1.    Sourcefire International is hereby added as a party to the Agreement.
Except as otherwise set forth in this Amendment, all references in the Agreement
to “Sourcefire” will mean Sourcefire, Inc. and Sourcefire International GmbH.


2.     Sourcefire, Inc. and Sourcefire International GmbH will each have the
separate right to place Orders under the Agreement. Any Order placed by
Sourcefire, Inc. will be considered a separate transaction between Sourcefire,
Inc. and Premio. Any Order placed by Sourcefire International GmbH will be
considered to be a separate transaction between Sourcefire International GmbH
and Premio. Premio shall only invoice the Sourcefire entity that places the
Order. Invoices will be sent to the addresses provided by Sourcefire, Inc. and
Sourcefire International GmbH, respectively, and shall include such other
information reasonably requested by Sourcefire. The Sourcefire entity that
places an Order shall be liable to Premio for all amounts owed under the invoice
relating to such Order.


3.     Section 12.1 (Term of Agreement) is hereby deleted in its entirety and
replaced with the following:


“12.1 Term of Agreement. The term of this Agreement shall commence as of the
Effective Date and shall continue in full force and effect for a period of three
(3) years (the “Initial Term”). After the Initial Term, this Agreement shall
automatically renew for



--------------------------------------------------------------------------------


successive one (1)-year terms (each a, “Renewal Term”) unless a Party notifies
the other Parties at least one hundred and eighty (180) days prior to the
expiration of the then-current term of such Party’s desire to not renew this
Agreement in which event this Agreement shall not renew and shall automatically
terminate at the end of the then-current term.”


4.    This Amendment may be executed in counterpart signature pages, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.


5.    Except as specified in this Amendment, the Parties ratify and affirm each
of the other provisions of the Agreement and the Agreement shall remain in full
force and effect.


[Signature Page Follows]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Amendment No. 1 to
Manufacturing and Supply Agreement to be executed by their duly authorized
representatives:






Sourcefire, Inc.                Premio, Inc.


By: /s/ Todd P. Headley            By: /s/ Kevin Wu
Name: Todd P. Headley            Name: Kevin Wu
Title: Chief Financial Officer            Title: Executive Vice President








Sourcefire International GmbH


By: /s/ Todd P. Headley
Name: Todd P. Headley
Title: Director

